                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:14-CR-321
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
TERRENCE BYRD (1),                          :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Last month, this court resolved the renewed motion to suppress by defendant

Terrence Byrd (“Byrd”), following remand of the matter from the United States

Supreme Court and the Court of Appeals for the Third Circuit. Specifically, we

held that Pennsylvania State Police troopers David Long (“Trooper Long”) and

Travis Martin (“Trooper Martin”) developed probable cause to search Byrd’s entire

rental vehicle for evidence of criminal activity and, in the alternative, that the good

faith exception vitiated application of the exclusionary rule to evidence obtained

from the search. Byrd moves for reconsideration of that decision. (Doc. 119).

I.    Factual Background & Procedural History

      A thorough recitation of the court’s findings of fact and conclusions of law as

pertains to Byrd’s renewed motion to suppress appears in this court’s June 6, 2019

memorandum, familiarity with which is presumed. See United States v. Byrd,

No. 1:14-CR-321, 2019 WL 2387190 (M.D. Pa. June 6, 2019). The instant motion for

reconsideration challenges the probable cause and good faith exception rationales

this court employed in denying Byrd’s request to suppress evidence obtained

during a traffic stop on September 17, 2014. Byrd maintains that the court made
both factual and legal errors in denying his motion to suppress. The motion is fully

briefed and ripe for disposition.

II.    Legal Standard

       A party may move for reconsideration in a criminal case. See United States

v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010). In both civil and criminal cases, district

courts possess inherent power to reconsider interlocutory orders “when it is

consonant with justice to do so.” United States v. Jerry, 487 F.2d 600, 605 (3d Cir.

1973); see also State Nat’l Ins. Co. v. County of Camden, 824 F.3d 399, 406 n.14 (3d

Cir. 2016). However, a party may not invoke a motion for reconsideration as a

means to relitigate matters already resolved or to present new arguments which

should have been raised earlier. See Dupree, 617 F.3d at 732-33 (citation omitted);

Bhatnagar v. Surrendra Overseas Ltd., 52 F.3d 1220, 1231-32 (3d Cir. 1995).

III.   Discussion

       Byrd advances three primary arguments in his motion for reconsideration:

(1) the court incorrectly relied on or misstated certain factors in its probable cause

analysis; (2) the court misapplied certain appellate cases in its probable cause

analysis; and (3) the good faith exception is inapplicable to the facts of this case. 1

We first consider together Byrd’s challenges to our findings of fact and conclusions

of law as to the existence of probable cause. We then turn to his objection to the

good faith exception.




       1
       Byrd does not dispute the court’s holding that he did not freely and
voluntarily consent to a search of the rental vehicle.

                                             2
      A.     Findings of Fact and Probable Cause

      Byrd argues that the court failed to address the portion of his roadside

conversation with Trooper Long during which Byrd denied possessing or smoking

marijuana that day. (Doc. 119 at 3). There is no question that Byrd initially told the

troopers that he “ain’t got shit” in the vehicle in response to their question about

the presence of illegal drugs, (Def. Ex. 11 at 18:53:02-18:53:10), or that he denied

smoking marijuana that day, (id. at 18:53:16-18:53:20). 2 However, neither of these

responses warrant reversal of our ruling on probable cause. Byrd’s initial denial as

to the existence of marijuana in the vehicle does not render unreasonable the

troopers’ reliance on his subsequent admission to the presence of a blunt.

      We likewise disagree with Byrd’s contention that Trooper Long lacked

probable cause because “he knew there was no marijuana” in the vehicle. (Doc. 119

at 2). Byrd posits that Trooper Long never understood the term “blunt” to mean

marijuana because Trooper Long purportedly said “I ain’t worried about that” in

response to Byrd’s admission to the presence of a blunt. (Id.) On the patrol car

surveillance video, Trooper Long reacted to Byrd’s statement (“I think I got a

blunt”) by exclaiming “aaah!” (Def. Ex. 11 at 18:53:45-18:53:50). Trooper Martin

can be heard making an inaudible comment immediately after Trooper Long’s



      2
        Based on these statements, Byrd asseverates that the court incorrectly
found that Byrd admitted to the presence of marijuana. (Doc. 119 at 3 n.2 (citing
Byrd, 2019 WL 2387190, at *8)). Our statement that “the troopers relied on Byrd’s
own admission to the presence of marijuana” is clearly referring to Byrd’s
admission that there was a blunt in the passenger compartment as discussed in the
preceding two sentences of that paragraph, see Byrd, 2019 WL 2387190, at *8, and
not to Byrd’s initial denial of the presence of marijuana in the vehicle.

                                           3
exclamation, to which Trooper Long retorted “I ain’t worried about that” and Byrd

responded “okay.” (Id. at 18:53:49-18:53:53). Trooper Long then asked Byrd if there

was “anything else?” (Id. at 18:53:53-18:53:55). And moments later, just before the

troopers began their search of the vehicle, Trooper Long informed Byrd that he

“ha[d] probable cause because [Byrd] told [the troopers] what’s in there.” (Id.

at 18:55:10-18:55:50).

      We are unconvinced that Trooper Long told Byrd that he was not worried

about the blunt specifically; the more plausible explanation is that Trooper Long

commented that he was not worried about whatever subject Trooper Martin

raised. 3 More importantly, whether probable cause exists is an objective

determination based on the totality of the circumstances present at the time of the

search. 4 See United States v. Williams, 413 F.3d 347, 353 n.6 (3d Cir. 2005). As we

noted in our June 6, 2019 memorandum, the troopers reasonably understood Byrd

to be using the term “blunt” as slang for marijuana based on the totality of the

circumstances. See Byrd, 2019 WL 2387190, at *6 & n.7. Byrd was driving a vehicle

in another person’s name, exhibited signs of extreme nervousness during the traffic



      3
        Even if we credited Byrd’s proposed version of events, there are conceivable
reasons why Trooper Long might tell Byrd that he was not worried about the blunt.
For example, the troopers were still seeking Byrd’s voluntary consent to search the
vehicle, (id. at 18:54:14-18:54:46), and looking to ensure Byrd’s ongoing cooperation
throughout the duration of the traffic stop. Alternatively, Trooper Long simply may
have been expressing greater concern over what may be uncovered in the course of
a search, such as larger quantities of drugs or loaded firearms.
      4
        For this reason, the fact that the troopers never found marijuana or a
Phillies Blunt Cigar in the vehicle, (see Def. Ex. 501 at 1-2; 6/30/15 Tr. 77:13-14,
83:19-21, 108:5-6), is irrelevant to the probable cause determination.

                                            4
stop, and produced a driver’s license without a photograph. Id. at *6. The troopers

discovered that Byrd had a criminal history involving drugs and an active arrest

warrant, and they struggled to ascertain Byrd’s identity due to his use of an alias.

Id. These facts combined with Byrd’s admission to the presence of “a blunt” in the

rental vehicle established probable cause to search the vehicle irrespective of

Trooper Long’s subjective understanding as to the meaning of the term “blunt.”

      The balance of Byrd’s challenges to the court’s findings of fact and

conclusions of law as to probable cause were raised in his initial briefing and

addressed by the court. Byrd avers that the court “credited Trooper Long’s claim

that the stop was prolonged for almost 45 minutes” over confusion regarding Byrd’s

identity despite the fact that the troopers supposedly determined his identity early

in the traffic stop. (Doc. 119 at 2). Per contra, we identified several reasons for the

duration of the traffic stop. The troopers discussed Byrd’s abnormal behavior, his

criminal history, his visible nervousness, and their suspicion that Byrd possessed

marijuana in the vehicle. See Byrd, 2019 WL 2387190, at *2. The confusion over

Byrd’s identity certainly delayed resolution of the traffic stop, id., but Trooper Long

also testified that he and Trooper Martin spent time “waiting on confirmation from

the [New Jersey] warrant” and waiting for New York authorities to send a picture of

Byrd as his interim license lacked a photograph, (6/30/15 Tr. 64:6-13, 65:7-8). And

Byrd contributed to the delay by calling Trooper Martin back to the rental vehicle

to further discuss his interim driver’s license and provide more information about

his move to Pittsburgh. Byrd, 2019 WL 2387190, at *2; (see also Def. Ex. 11 at

18:23:30-18:28:30).


                                            5
      To the extent Byrd is arguing that the duration of the traffic stop was

unreasonable, we reject that contention. In the court’s initial suppression ruling,

Judge William W. Caldwell held that the duration of the traffic stop was reasonable

based on a variety of factors that together constituted reasonable suspicion. See

United States v. Byrd, 2015 WL 5038455, at *3-4 (M.D. Pa. Aug. 26, 2015), aff’d, 679

F. App’x 146 (3d Cir. 2017), vacated and remanded on other grounds sub nom., Byrd

v. United States, 584 U.S. __, 138 S. Ct. 1518 (2018). Our independent review of the

record revealed no clear factual errors in Judge Caldwell’s findings of fact

undergirding his determination that the troopers reasonably extended the traffic

stop. See Byrd, 2019 WL 2387190, at *6.

      Byrd posits that the court “made Byrd’s assertion of a constitutional right

into a factor that can be used to take away his right to privacy.” (Doc. 119 at 5). In

essence, Byrd avers that by offering to retrieve the blunt for the troopers, he was

preserving his right to be free from an unreasonable search of his rental vehicle.

(See id. 4-5). Throughout the duration of the traffic stop, Byrd was free to invoke

his right to remain silent and to withhold consent to search the vehicle, which he

did so effectively. See Byrd, 2019 WL 2387190, at *4. The troopers’ reliance on

Byrd’s voluntary admission to the presence of contraband in the rental vehicle did

not contravene his Fourth Amendment rights. Byrd also disagrees with the court’s

rejection of his arguments in favor of limiting the troopers’ search to the passenger

compartment of the rental vehicle. (Doc. 119 at 6-7 (citing cases)). These arguments

were fully briefed by the parties and thoughtfully considered by the court in the

June 6, 2019 memorandum. Byrd has not identified a clear error of law in our prior


                                           6
decision, and we decline to revisit these settled issues. For all of these reasons, we

will deny Byrd’s motion to reconsider our findings of fact and our conclusions of

law as to the existence of probable cause.

      B.     Good Faith Exception

      This court determined that the good faith exception provided an alternate

basis for denying Byrd’s motion to suppress. We held that because the troopers

relied in good faith on then-existing Third Circuit precedent—that an unauthorized

driver of a rental vehicle lacked a legitimate expectation of privacy therein—the

evidence obtained from the search of the rental vehicle was not subject to the

exclusionary rule. Byrd, 2019 WL 2387190, at *8 (quoting United States v. Kennedy,

638 F.3d 159, 165 (3d Cir. 2011), abrogated by, Byrd, 138 S. Ct. 1518). On remand

from the Supreme Court, the Third Circuit initially affirmed Byrd’s conviction

based on the good faith exception. See United States v. Byrd, No. 16-1509, Doc.

3113003851 at 4-6 (3d Cir. Aug. 8, 2018). However, Byrd correctly points out that the

Third Circuit subsequently vacated this opinion on reconsideration. See United

States v. Byrd, 742 F. App’x 587, 588 n.2 (3d Cir. 2018).

      We conclude that the good faith exception still applies to the matter sub

judice, albeit for a different reason. The good faith exception applies not only when

an officer reasonably relies on binding appellate precedent, but also when an officer

acts “upon an objectively reasonable good faith belief in the legality of their

conduct.” United States v. Vasquez-Algarin, 821 F.3d 467, 483 (3d Cir. 2016)

(quoting United States v. Katzin, 769 F.3d 163, 182 (3d Cir. 2014) (en banc)). The

second inquiry focuses on “‘whether a reasonably well trained officer would have


                                             7
known that the search was illegal’ in light of [the] constellation of circumstances.”

Katzin, 769 F.3d at 182 (citing United States v. Leon, 468 U.S. 897, 922 (1984)). The

Supreme Court has recognized that an admission of criminal activity carries indicia

of credibility sufficient to establish probable cause to search. See United States v.

Harris, 403 U.S. 573, 583 (1971).

      The troopers reasonably suspected that Byrd was engaged in criminal

activity. Byrd had an active warrant, a criminal record which included drug

convictions, and a known alias. Byrd, 2019 WL 2387190, at *6. He presented a non-

traditional driver’s license to the troopers, exhibited signs of extreme nervousness,

and was driving a rental vehicle in another person’s name. Id. As the troopers

questioned Byrd about their suspicion that he was engaged in criminal activity,

Byrd admitted that his rental vehicle contained an illegal drug. Id. at *6 & n.7.

And on the patrol car’s surveillance video, Trooper Long stated that he had

probable cause to search the vehicle based on Byrd’s admission to the presence

of a controlled substance. Id. at *3. Against this factual landscape, we conclude

that Troopers Long and Martin had an objectively reasonable, good faith belief that

their conduct complied with the strictures of the Fourth Amendment. We will

amend the portion of our June 6, 2019 memorandum applying the good faith

exception in accordance with the above analysis.




                                           8
IV.   Conclusion

      For the foregoing reasons, the court will deny Byrd’s motion (Doc. 119) for

reconsideration. An appropriate order shall issue.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

Dated:   August 2, 2019
